09/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: OP 22-0508


                                          OP 22-0508
                                      _________________

JEFF GUENGERICH and COLTER
PROPERTIES, LLC,

              Petitioners,

       v.
                                                                         ORDER
MONTANA SIXTH JUDICIAL DISTRICT
COURT, PARK COUNTY, HONORABLE
BRENDA R. GILBERT, Presiding,

              Respondent.
                                      _________________

        Petitioners Jeff Guengerich and Colter Properties, LLC, seek a writ of supervisory
control over the Sixth Judicial District Court to reverse that Court’s August 3, 2022 order in
Park County Cause Number DV 20-177 denying Petitioners’ Motion to Disqualify Attorney
Vuko J. Voyich from Representing Plaintiffs and Counter-Defendants Victor Kaufman and
Tetiana Grabovska in the parties’ ongoing litigation. Petitioners seek an order disqualifying Voyich
from representing the Plaintiffs in deposition or at trial and reversing the District Court’s
determination that Plaintiffs did not waive attorney-client privilege as to certain communications
they had with Voyich. Petitioners claim that Voyich should be disqualified on the additional ground
that he is an essential witness.
        Upon review of the Petition and Appendices, we deem it advisable to obtain a
response.
        IT IS THEREFORE ORDERED that the Respondent, the Plaintiffs in Park County
Cause No. DV-177, or each of them, are granted thirty (30) days from the date of this Order
within which to file a response to the Petition in accordance with M. R. App. P. 14(7)(a).
        The Clerk is directed to provide notice of this Order to all counsel of record in the
District Court’s Cause No. DV 20-177 and to the Honorable Brenda Gilbert, presiding Judge.


                                                                                    Electronically signed by:
                                                                                           Beth Baker
                                                                               Justice, Montana Supreme Court
                                                                                       September 8 2022